| iSCHOTT, Chief Judge,
concurring:
This is a ease where the plaintiffs have obfuscated a simple case by the injection of esoteric principles and arguments which are inapplicable to the facts and need not be addressed in order to decide their ease.
Any opaque object left on a dark, unlighted road constitutes a hazard to a motorist. The logical extension of plaintiffs’ case is that any such object is defective unless it is equipped with lights, reflectors, or reflective tape because someone responsible for placing the object in a safe place or someone else responsible for turning on the lights may neglect to perform the duty.
As the majority opinion states the plaintiffs do not have a products liability ease at all unless they prove that the product was in normal use and that the defect, if any, caused their damages. Leaving this object on this dark road did not constitute normal use. Nothing about the object caused plaintiffs’ damages. The conduct of the other parties did. In short, this is not a product liability case at all.